Title: X. Pierre Charles L’Enfant to Thomas Jefferson, 4 April 1791
From: L’Enfant, Pierre Charles
To: Jefferson, Thomas



Sir
jeorge town April the 4th. 1791

I would have reproched myself for not having writen to you as regularly as you had desired I Should were it not for Circumstances to which you will I doubt not attribut this Seeming neglect in approving of the considerations which made me give the whole of my time to forwards as much as possibly could be the busines I had to performe. Great as were my Endeavour to that End it Steel remained unfinished at the moment of the President arrival at this place were I could present him no more but a rough drawing in pincel of the severals Surveys which I had been able to run.—Nevertheless the president Indulgent disposition making him account for the difficulties Encontered, I had the satisfaction to see the little I had done agreable to his wish, and the Confidence with which he has been pleased since to Honor me in ordering the survey to be continued and the deliniation of a grand plan for the local distribution of the City to be done on principle conformable to the ideas which I took the liberty to hold before him as the proper for the Establishement being to heigly flatering to my Embition to Fail Exerting the best of my hability. It shall be from this moment my Endeavour to Enswer the president Expectation in preparing those plans and having them ready for the time of his return from the Southern tour.
I Shall in the mean while, sir, beg for Every information respecting all what may in your jugement appear of most immediate importance to attend to as well as relating to Every desirable Establishement which it will be well to forsee although delaying or perhaps leaving the Execution thereof to a natural succession of time to Effect.
The number and nature of the publick building with the necessary appendix I Should be glad to have a Statement of as speedily as possible. And I would be very much obliged to you in the meantime if you Could procur for me what Ever map may fall within your reach, of any of the differents grand city now Existing such as for Example, as London, madry, paris, Amsterdam, naples, venice, genoa, florence together with particular maps of any such sea ports or dock yards and arsenals as you may know to be the most compleat in thier Improvement for notwithstanding I would reprobate the Idea of Imitating and that contrary of Having this Intention it is my wish and shall be my Endeavour to delinate on a new and orriginal way  the plan the contrivance of which the President has left to me without any restriction so Ever. Yet the contemplation of what Exist of well improved Situation, iven the parrallel of these with deffective ones, may serve to suggest a variety of new Ideas and is necessary to refine and Strengthen the Jugement particularly in the present instance when having to unite the usfull with the Comodious and agreable viewing these will by offering means for comparing Enable me the better to determine with a certainty the propriety of a local which offer an Extansive field for combinations. I have the Honor to be with great respect Sir your most humble and most obeident servant,

P. C. L’Enfant

